NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BNY CONVERGEX GROUP, LLC AND BNY
CONVERGEX EXECUTION SOLUTIONS, LLC,
Petiti0n,ers.
Misce1laneous Docket No. 961
On Petiti0n for Writ of Mandamus to the United
States District Court for the Eastern District of 'Texas in
case noS. 09-CV-0326, 10-CV-0248, and 10-CV-O426, Judge
Leonard Davis.
ON PETITION FOR WRIT OF MANDAMUS
Before LOURIE, MAYER, and DYK, Circuit Judges.
DYK, Circu,it Judg‘e.
ORDER
BNY ConvergEx Gr0up, LLC et a1. (BNY), the defen-
dants in a patent infringement action, seek a writ of
mandamus to direct the United States District Court for
the Eastern District of Texas to vacate its August 26,
2010 order denying BNY’s motion to dismiss for lack of
personal jurisdiction, and to direct the court to dismiss

IN RE BNY CONVERGEX GROUP 2
the underlying complair1t. The plaintiff in the action,
Realtime Data, LLC, opposes.
An order denying a motion to dismiss for lack of per-
sonal jurisdiction cannot be appealed as a matter of right
as soon as it is entered. Thus, a party must ordinarily
wait until final judgment has issued before seeking appel-
late review. Still, as is evidenced by this petition, some
defendants seek an end run around the final judgment
rule by asking the court of appeals to issue mandamus.
The petitioners contend that they can demonstrate
that the trial c0urt’s jurisdictional decision was clearly
incorrect and further assert that waiting for final judg-
ment would result in a “gross miscarriage of justice,"
presumably meaning that if they are correct then they
will have been forced to expend unnecessary costs associ-
ated with a trial that should have not occurred in the first
place.
To issue mandamus solely for this reason, however,
would clearly undermine the extraordinary nature of its
form of relief. To grant mandamus simply because a
party asserts it will be forced to expend unnecessary costs
would make a large class of interlocutory orders routinely
reviewable. See Ban,kers Life & Cas. Co. v. Hollcmcl, 346
U.S. 379, 383 (1953) ("[I]t is established that the extraor-
dinary writs cannot be used as substitutes for appeals . . .
even though hardship may result from delay and perhaps
unnecessary trial”).
For these reasons, mandamus is reserved generally
for those interlocutory orders that are clearly and indis-
putably incorrect and then only if such error cannot be
effectively reviewed at the end of the case. We cannot say
that this is such a case.
Accordingly,

3 1N an BNY co1\vsRcEx snow
IT ls OR:oEREo THAT:
The petition for a writ of mandamus is denied
FoR THE CoURT
 0 8  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: John C. O’Quinn, Esq.
Dirk D. Thomas, Esq.
Clerk, United States District Court for the Eastern
District Of Texas '
s19
FlLED
u.s. count oF APPEALs F0R
ms FEoERAL ccRcun
UEC 08 2010
nn H0aBALv
cum